Citation Nr: 0202154	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of bilateral foot injuries.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from April 1997 and April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran relocated to Alabama 
and the claims file was transferred to the Montgomery, 
Alabama RO in February 2001.  

In November 2001, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.

The Board notes that further development is required in light 
of the decision to reopen the claim for service connection 
for residuals of bilateral foot injuries before proceeding to 
consider the merits of the underlying claim and this action 
will be discussed fully in the Board's decision below.  


FINDINGS OF FACT

1.  In September 1994, the Board denied the veteran's 
original claim of service connection for hearing loss and 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for bilateral foot injuries (claimed as instep 
fractures).

2.  New evidence has been presented since the Board's 
September 1994 decision which bears directly and 
substantially on the veteran's claims of service connection 
for residuals of bilateral foot injuries and for bilateral 
hearing loss and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's current bilateral hearing loss is shown as 
likely as not to have been due to an injury suffered during 
service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted, the 
claims of service connection for residuals of bilateral foot 
injuries and for bilateral hearing loss are reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  3.156 (2001).

2.  By extending the benefit of the doubt to the veteran, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the veteran's 
claims of service connection for 
residuals of bilateral foot injuries and 
for bilateral hearing loss.



At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim for service connection for hearing 
loss and as to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for residuals of bilateral foot injuries, that no further 
assistance in developing the facts pertinent to those issues 
is required.

In a decision of September 1994, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of bilateral foot 
injuries (claimed as instep fractures) and denied the 
original claim of service connection for hearing loss and 
tinnitus.  That decision is final and the claims will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to the claim for hearing loss, the new evidence 
submitted since the September 1994 Board decision includes a 
July 1996 statement by a VA audiologist, lay statements 
submitted in July 1996, a December 2000 VA audiology 
outpatient record, the testimony of the veteran in November 
2001 and an undated statement of a VA audiologist received at 
the November 2001 hearing.

The July 1996 VA audiologist's statement indicated that the 
veteran had been treated at the clinic since December 1988 
and that he suffered from bilateral mid and high frequency 
sensorineural hearing loss.  It was noted that there was a 
likelihood that the veteran suffered from some hearing loss 
as a result of his reported military history.  It was 
indicated that he reported noise exposure during service from 
heavy artillery training and that he did not use hearing 
protection.  It was also noted that he was a pipe fitter in a 
housing project, worked in a machine shop for ten years and 
then became a supervisor for construction.  It was indicated 
that those types of employment carry some risk of noise 
exposure and were probably partially contributory to his 
current hearing loss.  

Statement of the veteran's wife and an employer, dated in 
July 1996, noted that the veteran experienced increased 
hearing loss during the post service years.   

A December 2000 VA audiology outpatient record noted that the 
veteran reported gradual hearing loss with a history of 
service related and occupation related noise exposure.  It 
was indicated that testing revealed mild to profound sloping 
sensorineural hearing loss. In an undated statement, a VA 
audiologist opined that the veteran's hearing loss is due in 
some part to service in the armored division during World War 
III and that hearing loss in the left ear had a noise-induced 
pattern.

In November 2001, the veteran testified he was around big 
guns on tanks in service during basic training.  He indicated 
that during service he had some ringing in his ears and that 
he did not wear hearing protection.  He also testified that 
he engaged in combat during duty in Europe and that he was 
exposed to a lot of gunfire during service.  He indicated 
that prior to active service he worked in the Norfolk Navy 
Yard around pneumatic hammers and chippers and that he did 
not experience any symptoms of hearing loss.

With regard to the claim for residuals of bilateral foot 
injuries, the new evidence consists of a VA June 1995 
examination for housebound status or permanent need for 
regular aid and attendance, statements of service comrades 
received in February 1999 and the testimony of the veteran.

The June 1995 VA examination noted peripheral neuropathy, 
left ischemic toes and status post right transmetatarsal 
amputation with wound infection.  

Two statements from service comrades were received in 
February 1999.  One statement indicated that the veteran fell 
in February 1945 while stationed in France and had to be 
taken by ambulance to the hospital.  It was indicated that 
the veteran returned to the unit and was given light duty for 
30 days.  The second statement indicated the veteran suffered 
an injury to the feet and was evacuated to an Army field 
hospital for treatment.  It was indicated that when the 
veteran was declared fit for duty, he was brought back to the 
camp area by members of his platoon.

In November 2001, the veteran testified that he fell on ice 
while trying to enter a barn during active duty.  He 
indicated that he was sent to a hospital for treatment and 
then rejoined the unit after about two weeks.  He testified 
that he suffered an injury to his feet.  He indicated that he 
was seen by a private doctor in 1982 or 1983 for complaints 
of foot pain and that a procedure on the feet was perform.  
He indicated that the records of that treatment were not 
available.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The evidence is certainly new, as it was not of 
record at the time of the September 1994 Board decision.  
Furthermore, the evidence is material as to the question of 
service connection.

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
hearing loss and for residuals for bilateral foot injuries.

With regard to the claim pertaining to bilateral foot 
injuries, although the record contains sufficient evidence to 
reopen the veteran's claim, the Board has determined that 
further development is required before proceeding to consider 
the merits of the underlying claim.  Accordingly, the Board 
is undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.


II.  Entitlement to service connection 
for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 (2001).  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2001).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After a full review of the record, the Board concludes that 
service connection for the claimed bilateral hearing loss is 
warranted.  The Board notes that the current claims file has 
been reconstructed as the original was reported lost in 1987.  
There are no service medical records available.  The Court 
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to disease or injury in 
service.  Id. at 160.

A review of the record shows that there is evidence of 
current bilateral hearing disability under the provisions of 
38 C.F.R. § 3.385.  The veteran has submitted the statements 
of VA audiologists, outlined above, that attribute his 
current hearing loss at least partially to his reported noise 
exposure in service.  The Board notes in this regard that 
these medical opinions represent the only competent evidence 
in the record regarding the etiology of his hearing loss.  As 
such, it must be viewed as being highly probative as to the 
claim.

The veteran has testified that he was exposure to loud 
gunfire both during basic training and during combat.  His 
Honorable Discharge document shows that he was assigned to 
the 13th Armored Division, that his military occupational 
specialty was welder and that he participated in battles and 
campaigns in Central Europe and Northern France.  

In light of the audiological findings of a bilateral 
sensorineural hearing loss, the veteran's credible testimony 
regarding his noise exposure during service, his continuing 
hearing problems since service and the medical opinions which 
attribute his current hearing loss at least in part to his 
noise exposure during service, the Board finds that the 
evidence is in relative equipoise in this case in showing 
that it is as least as likely as not that the veteran has a 
current bilateral hearing loss due acoustic trauma sustained 
during service.  Therefore, by extending the benefit of the 
doubt to the veteran, the Board concludes that service 
connection for bilateral hearing loss is warranted.

ORDER

Service connection for bilateral hearing loss is granted.

As new and material evidence has been received to reopen the 
claim of service connection for residuals of bilateral foot 
injuries, the claim is reopened and to that extent only 
allowed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



